Citation Nr: 0412162	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1979 
to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which, in pertinent part, denied 
service connection for low back pain and residuals of 
bilateral frostbite to the feet.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of low back disability.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of residuals of frostbite of the feet.


CONCLUSION OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  Service connection is not warranted for residuals of 
frostbite of the feet.  38 U.S.C.A. §§ 1110, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records, dated from July 1979 
to July 1999, are associated with the claims file.

In a July 1979 report of medical history, the veteran gave no 
history of recurrent back pain or foot trouble, and described 
himself in good health.  A July 1979 entrance examination 
report shows no abnormalities in the veteran's feet, spine, 
or musculoskeletal system.

A June 1989 service treatment record indicates the veteran 
complained of a three-day history of low back pain following 
a road march.  There was no swelling or discoloration.  The 
assessment was myalgia, and the veteran was prescribed 
painkillers and restricted from running or marching for three 
days.

A March 1990 service examination report shows no 
abnormalities noted as to the veteran's feet, spine, or 
musculoskeletal system.  A report of medical history 
completed by the veteran that same month shows he denied any 
foot trouble or recurrent back pain.

A February 1991 service treatment report indicates the 
veteran was being following for a cold weather injury to his 
feet.  The treatment provider indicated that he had good 
capillary refill.  A further February 1991 clinical entry 
shows the veteran had a slow gait with no edema, crepitus, or 
deformity.  He was tender to palpation of the toes and balls 
of both feet.  The assessment was a cold weather injury that 
was probably first degree.  A final report from February 1991 
indicated the veteran's right and left toes and heels were 
whitish, numb, and swollen.  The diagnosis was first degree 
frostbite.

A July 1991 service treatment record shows the veteran 
complained of low back pain.  There was no swelling, and 
there was little pain when applying pressure.  The veteran's 
gait was smooth.  The assessment was of a possible strained 
back.

A December 1991 examination report shows the veteran had no 
abnormalities of his feet or spine, or of his musculoskeletal 
system.  In a report of medical history, completed by the 
veteran that same month, he gave a history of recurrent back 
pain but no foot trouble.

A June 1992 service treatment report indicates the veteran 
complained of low back pain on the right side.  He said the 
pain started after running.  On examination, the veteran was 
walking normally but had some tightness to the right side of 
his mid-back and could bend, but it was painful.  The 
assessment was mild low back pain and spasm.

A May 1993 service clinical entry indicates the veteran 
complained of recurrent lower back problems.  He stated that 
every time he ran, it tightened up.  The assessment was 
mechanical low back pain, and the veteran was given pain 
medication and instructions for stretching exercises.

Post-service, the veteran underwent a QTC examination and 
discharge physical in July 1999.  He stated that his low back 
pain had started in 1991.  He indicated that he ran 4-5 miles 
and after that, while in the shower, noticed pain and 
stiffness, especially in the right side of his low back.  He 
reported discomfort when on long marches or runs.  Otherwise, 
he said it did not interfere with his daily activities.  The 
veteran also stated that in 1991, he was not wearing properly 
insulated shoes in frigid conditions, and his feet froze.  He 
said he was rehabilitated, and in a few days had a return of 
feeling to his feet.  He did not lose any toes or skin from 
this, and eventually improved.  The veteran stated that, 
since then, his feet would become numb whenever he stood 
outside in the cold.  When he warmed up, the problem would 
disappear.

On examination, no changes were seen in both feet where the 
veteran had complained of frostbite.  There was no alteration 
in the skin or any other mark or deformity on his feet.  The 
veteran's posture and gait were normal.  Bending and 
squatting were 100 percent.  Tiptoe walking, tandem walking, 
and heel walking were normal.  A figure-of-four movement with 
the right and left leg on the floor was performed normally.  
Range of motion of the cervical spine manifested flexion to 
65 degrees, extension to 50 degrees, right and left lateral 
bending to 40 degrees, and right and left rotation to 55 
degrees.  There was no pain present in the spine from the 
cervical to the lumbosacral area.  No paravertebral muscle 
tenderness was present.  There was normal curvature and no 
deformity.  Range of motion of the lumbar spine was flexion 
to 95 degrees, extension to 35 degrees, right lateral bending 
to 40 degrees, left lateral bending to 40 degrees, right 
rotation to 35 degrees, and left rotation to 35 degrees.  
There were no marks, pain, or any indication of past 
frostbite on the veteran's feet.  There was no valgus, the 
toes and toenails were normal, and no abnormalities of the 
feet were seen.

Assessing possible diagnoses, the examining physician found 
no pathology indicative of low back disability or frostbite 
residuals in the feet.  Radiographs of the lumbar spine 
showed that bone mineralization was normal, and there was no 
evidence of fracture or subluxation.  The vertebral body and 
disc space heights were well preserved at all lumbar levels.  
The pedicles were well visualized bilaterally at all lumbar 
levels.

A July 2003 VA outpatient report indicates the veteran denied 
any complaints of pain in the lumbar, thoracic, or cervical 
regions.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In a December 2001 letter, the Board informed the veteran of 
the VCAA and its affect on his claim.  In addition, the 
veteran was advised, by virtue of a detailed May 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim for service 
connection.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claims, and that the 
SOC issued by the RO clarified what evidence would be 
required to establish service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the May 2003 SOC contained the new reasonable doubt and duty-
to-assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims for service connection has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Low Back Disability

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disability.  In essence, the Board 
believes that the evidence of record demonstrates that the 
veteran has no current diagnosis of a disability of the low 
back.

The Board notes that the veteran first complained of low back 
pain in service in June 1989, after a road march.  
Subsequently, he occasionally complained of low back pain, 
noted in his July 1991, June 1992, and May 1993 treatment 
records.  This corresponded to roughly once a year for three 
years.  While the records show some evidence of an injury or 
event in service affecting the veteran's back, the medical 
evidence indicates that he had normal range of motion in his 
back during the July 1999 examination, and the examining 
physician found no pain or paravertebral muscle tenderness.  
Ultimately this physician's report, the most recent 
associated with the claims file, found no pathology for low 
back pain or a diagnosis of a current low back disability.  

While the veteran may sincerely believe that he has a current 
low back disability attributable to his service, laypersons 
are not considered competent to offer medical opinions or 
diagnoses, and testimony to that effect does not provide a 
basis upon which to establish service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
documentary record is of probative value.  The medical 
evidence shows no current diagnosis of low back disability, 
which is a basic requirement under the law for granting 
service connection.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding of a 
current low back disability as a result of an injury or 
illness in service.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


C.  Service Connection for Residuals of Frostbite of the Feet

As discussed above, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service, under 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, even if such disability is not diagnosed 
until after discharge, under 38 C.F.R. § 3.303(d).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for residuals of frostbite.  In essence, the Board 
believes that the evidence of record demonstrates that the 
veteran has no current diagnosis of this disability.

With respect to the veteran's claim, the Board acknowledges 
that the veteran was treated for frostbite to his feet in 
February 1991.  However, no further service medical records 
show any complaints from the veteran, or any diagnosis of a 
foot disability associated with his incident(s) of frostbite.  
Indeed, a December 1991 service treatment report indicates 
the veteran neither complained of nor was treated for any 
symptoms associated with his frostbite, which apparently had 
been incurred just a few months earlier.

Furthermore, while the veteran complained during his July 
1999 examination that his feet became numb when he stood in 
the cold, the examiner found no clinical evidence of 
residuals of frostbite in the veteran's feet.  There was 
neither deformity nor any marks on the veteran's skin, which 
would indicate disabling residuals of his in-service 
frostbite.  Most important, the QTC physician conducted a 
thorough examination and found no pathology of the veteran's 
feet manifesting residuals of frostbite.

Again, as noted above, as a layperson, the veteran is not 
considered competent to render a medical opinion as to 
service connection.  See Routen, Espiritu, supra.  The 
documentary record is of high probative value in this case, 
and the medical evidence shows no current diagnosis of 
residuals from the veteran's documented frostbite to the feet 
in service.

The competent and probative medical evidence of record 
preponderates against a finding of a current disability as a 
residual of the veteran's frostbite in service.  Therefore, 
the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

D.  Conclusion

In summary, the Board has high regard for the veteran's 20 
years of honorable active military service, during which he 
received numerous awards and decorations while serving in 
airborne and light infantry units.  We recognize his sincere 
contentions as to his experiencing low back pain and spasms 
after prolonged hiking, jogging, etc., in service, and 
incurring frostbite during a training exercise in Alaska in 
temperatures well below freezing.  However, at this time, on 
the medical evidence, the record does not show present 
disability.  In the event the veteran should experience 
disability of the back or feet in the future which he 
believes is attributable to in-service injury, he should feel 
free to file a reopened claim for service connection.

ORDER

Service connection for low back disability is denied.

Service connection for residuals of frostbite of the feet is 
denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



